Citation Nr: 0525742	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of 
rheumatic fever, to include heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2003, the 
veteran testified at a videoconference hearing before the 
undersigned.  In June 2004, the Board remanded the veteran's 
appeal for further evidentiary development.

While the June 2004 Board remand also listed entitlement to 
service connection for headaches and residuals of head and 
back injuries as issues on appeal, the AMC granted service 
connection for these disabilities in a June 2005 rating 
decision.  Therefore, these issues are no longer in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993


FINDING OF FACT

The competent evidence of record does not show any disabling 
residuals due to any inservice episode of rheumatic fever.


CONCLUSION OF LAW

Residuals of rheumatic fever, to include heart disease, were 
neither incurred in nor aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argued that he has residuals of the rheumatic 
fever he contracted while in military service, including 
heart disease.  It is also requested that the veteran be 
afforded the benefit of the doubt.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

With the above criteria in mind, the Board notes that the 
April 2005 VA examiner opined that it was at least as likely 
as not that the veteran had rheumatic fever while in military 
service.  However, the same examiner thereafter opined that 
the veteran did not have any current residuals of rheumatic 
fever.  No contrary medical opinion or other competent 
evidence is of record.  Id.

Thus, because none of the medical evidence of record includes 
a current diagnosis of residuals of an inservice episode of 
rheumatic fever, service connection for residuals of 
rheumatic fever, to include heart disease, is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board has not 
overlooked the veteran's written statements to the RO or his 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current diagnosis of a problem.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, addressing his current diagnoses are 
not probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a review of the record 
shows that VA notified the veteran that establishing 
entitlement to service connection for a disability requires, 
among other things, a current disability.  See, e.g., the 
January 2002 rating decision; the October 2002 statement of 
the case; the June 2005 supplemental statement of the case; 
and July 2001 and June 2004 VA letters to the veteran.  
Moreover, this claim is denied because the veteran did not 
meet the statutory threshold for entitlement to service 
connection for residuals of rheumatic fever, i.e., a current 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Therefore, because the decision is mandated by the veteran's 
failure to meet a basic prerequisite for service connection 
the Board is entitled to go forward with adjudication of the 
claim regardless of whether or not VA provided adequate 
notice and assistance as required by the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.




ORDER

Service connection for residuals of rheumatic fever, to 
include heart disease, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


